DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's response submitted December 15, 2021, has been received. Applicant’s arguments with respect to the rejections of claims 1-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Regarding applicant’s arguments directed to claims 13-14, the limitation is addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2003/0090546 (“Mochizuki”) in view of U.S. Patent Pub. 2005/0140748 (“Min”).
 Claim 13
Mochizuki discloses a method for monitoring an operating condition of a group of fluid chambers on a fluidic die, (Fig. 8, paragraph [0080], contact to wiring within chamber 403 and actuator 208), the method including: selectively making an electrical connection to the electrode of a selected one of the fluid chambers; disconnecting the fluid actuator corresponding to the 
Mochizuki discloses a fluidic die including wiring for thermal ejection but does not appear to explicitly disclose each fluid chamber including an electrode exposed to an interior thereof and having a corresponding fluid actuator.
Min discloses using a thermal ejection type liquid ejection head with electrode wiring exposed to the fluid (electrode 240, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated each fluid chamber including an electrode exposed to an interior of the fluid chamber, as disclosed by Min, into the device of Mochizuki, for the purpose of providing sufficient heat generation to form bubbles within the ink in the pressure chamber (Min, paragraph [0008]).

Claim 14
Mochizuki in view of Min discloses the method of claim 13, each fluid actuator connected to a power node at a first end and to a first reference voltage at a second end via a corresponding low-side switch, the power node connected to a power source via a high-side switch and to a second reference voltage via a pulldown switch, with the high-side switch and each low-side switch in an open position, disconnecting the fluid actuator of the selected fluid chamber includes opening the pulldown switch (Mochizuki, paragraphs [0063-0067]).  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a fluidic die having a high-side switch, a pulldown switch, a group of fluid actuators, a group of fluid chambers, and monitoring circuitry.  The cited art, U.S. Patent Pub. 2003/0090546 (“Mochizuki”), discloses a similar circuit also including a fluidic die having a high-side switch, a pulldown switch, a group of fluid actuators, a group of fluid chambers, and monitoring circuitry. However, the cited art does not appear to explicitly disclose or suggest that the pulldown switch to selectively couple the power node to a first reference voltage; and each fluid actuator connected to the power node and each having a corresponding low-side switch to selectively couple the fluid actuator to a second reference voltage, each fluid chamber including an electrode exposed to an interior of the fluid chamber.  Thus, the specific structure and circuit connections of the present application is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853